Citation Nr: 0830188	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2001, for the grant of entitlement to service connection for 
the cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to June 
1974 and September 1990 to October 1992, including active 
service in Southwest Asia in support of Operation Desert 
Shield and Desert Storm.  He died in April 1998.  The 
appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO granted the appellant's claim 
seeking entitlement to service connection for cause of the 
veteran's death for the purpose of receiving Dependency and 
Indemnity Compensation (DIC), and assigned an effective date 
of December 10, 2001.  The appellant has perfected an appeal 
as to the effective date assigned.

In June 2004, the appellant appeared at a travel Board 
hearing at the RO.  A transcript of that hearing has been 
associated with the claims file.

This case was remanded in December 2004 for further 
development.

In addition, the issue of entitlement to nonservice-connected 
death pension had been certified by the RO to the Board for 
appeal.  Although the RO furnished the appellant a statement 
of the case as to that issue in August 2003, she did not 
complete this appeal by filing a substantive appeal.  In 
fact, in a statement received in May 2004, the appellant 
indicated that this discrete issue was not under appeal.  
Thus, the issue concerning death pension benefits is not a 
part of the current appeal and will not be addressed.




FINDINGS OF FACT

1.  The veteran died on April [redacted], 1998.

2.  In April 1998, the appellant filed an original claim of 
entitlement to DIC benefits, based on service-connected 
death.  The original claim was denied in an August 1998 
rating decision.  The decision became final on August 7, 
1999.

3.  In January 2002, the appellant filed a claim to reopen 
for entitlement to DIC benefits, based on service-connected 
death.  In an August 2002 rating decision, the RO granted 
service connection for the cause of the veteran's death, and 
awarded DIC benefits, effective from December 10, 2001, the 
date Amyotrophic Lateral Sclerosis (ALS) was added to the 
list of presumptive disabilities associated with military 
service during Operation Desert Shield or Desert Storm.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2001, for award of DIC benefits, based on service-connected 
death, is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 
3.400(c)(2), 20.1100 (2007). 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006).

Here, the record reflects that the appellant was not provided 
VCAA notice at anytime prior to the adjudication in August 
2002 that established service connection for the cause of the 
veteran's death and granting an award of DIC.  While the 
notice letters provided to the appellant in August 2003 and 
July 2005 were not sent until after the first adjudication of 
the claim, these letters were provided prior to 
readjudicating the effective date issue in the March 2006 
Supplemental Statement of the Case, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant was 
specifically notified that the information and evidence 
needed to substantiate her effective date claim.  She was 
notified of what evidence VA would obtain for her and of what 
evidence she was responsible for submitting.  Thus, the Board 
concludes the defect in the timing of the VCAA notice was 
remedied and is deemed harmless error.

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained the pertinent 
documents, and there is no indication from the claims file of 
additional records for which VA has not obtained, or made 
sufficient efforts to obtain.  

In summary, all relevant facts have been properly developed 
with regard to the appellant's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Earlier Effective Date
 
In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, DIC, or pension, shall be fixed 
pursuant to the facts found, but shall not be earlier than 
the date of receipt of application therefore.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007). 

The effective date of death benefits based upon service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(c)(2); see also 38 U.S.C.A. § 5110(d) West 2002).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  Any communication or action indicating an 
intent to apply for a benefit may be considered an informal 
claim.  38 C.F.R. § 3.155 (2004).  The regulation which 
governs informal claims, 38 C.F.R. § 3.155, provides as 
follows:  "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."

In April 1998, the appellant filed an original claim seeking 
entitlement to service connection for the cause of the 
veteran's death, for the purpose of receiving DIC benefits.  
The certificate of death confirmed that the veteran died in 
April 1998, and that the cause of death was ALS.  The 
original claim was denied in an August 1998 rating decision, 
because the evidence of record did not show the cause of 
death to be related to the veteran's military service.  The 
decision became final in August 1999.

In January 2002, the appellant filed a claim to reopen for 
the previously denied claim of service connection for the 
cause of the veteran's death, for DIC benefits purposes.  
This claim was granted by the VA in an August 2002 rating 
decision.  The RO assigned an effective date of December 10, 
2001, based on a VA press release of that same date, as 
announced by the Secretary of Veterans' Affairs, which 
established presumptive service connection for ALS based on 
military service in the Southwest Asia Theater.

The appellant contends that she is entitled to DIC benefits 
prior to December 10, 2001.  She asserts that the benefits 
should date back to either the date of diagnosis,  the date 
of death, or the date when she initially applied for DIC 
benefits, as indicated by her August 2003 VA Form 9.  She has 
submitted written statements and testified before the Board 
asserting that she would have properly advanced her claim on 
appeal in 1998, but never received a denial letter.   

38 C.F.R. § 3.114(a) provides that where pension, 
compensation, or DIC is awarded pursuant to a liberalizing 
law, or a liberalizing VA issue approved by the Secretary or 
by the Secretary's direction, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  Where pension, compensation, or DIC is 
awarded pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a). 
 
If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim 
is reviewed on the initiative of VA more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claim is reviewed at the request of the 
claimant more than one year after the affective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3). 
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an earlier effective date for 
the grant of DIC benefits.  In this case, service connection 
for ALS could not be granted until ALS was added to the list 
of presumptive disabilities associated with the military 
service during Operation Desert Shield or Desert Storm, which 
became effective on December 10, 2001.  As the DIC benefits 
were granted pursuant to that liberalizing law, the effective 
date for that grant can be no earlier than December 10, 2001.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); McCay v. 
Brown, 9 Vet. App. 183 (1996) ("plain language of section 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 
1997). 

With regard to her assertion that she never received a denial 
letter, the Board notes that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  The regularity of the 
administrative process is presumed in the absence of clear 
evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The appellant has not submitted clear 
evidence to show that VA is not entitled to the presumption 
of administrative regularity.  Consequently, the April 30, 
1998 rating decision stands as a final decision.  

Accordingly, the Board determines as matter of law that the 
veteran is not entitled to an effective date prior to 
December 10, 2001, for an award of DIC benefits, based on 
service-connected death. 


ORDER

Entitlement to an effective date earlier than December 10, 
2001, for award of DIC benefits, based on service-connected 
death, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


